UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1725



AMIR HUSSEIN HABIB IBRAHIM; M. A. IBRAHIM; M.
A. IBRAHIM; ESHRAGA SALAH MABROUK,

                                                         Petitioners,


          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-739; A95-220-740; A95-220-741; A95-220-742)


Submitted:   December 10, 2004            Decided:   January 11, 2005


Before WILKINSON, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioners.         Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
Edward C. Durant, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Amir Hussein Habib Ibrahim (“Ibrahim”), his wife, Eshraga

Salah Mabrouk, and their two minor children, citizens of Sudan,

petition for review of an order of the Board of Immigration Appeals

affirming, without opinion, the immigration judge’s order denying

Ibrahim’s applications for asylum and withholding of removal.

Ibrahim is the primary applicant for asylum; the claims of his wife

and children are derivative of his application.                   See 8 U.S.C.A.

§ 1158(b)(3) (West 1999 & Supp. 2004); 8 C.F.R. § 1208.21(a)

(2004).

           In     his   petition    for    review,   Ibrahim       disputes   the

immigration judge’s finding that he was firmly resettled in the

United Arab Emirates.      We have reviewed the administrative record

and find no error in the immigration judge’s conclusion that

Ibrahim was firmly resettled and is thus ineligible for asylum.

See 8 U.S.C. § 1158(b)(2)(A)(vi) (2000); Mussie v. INS, 172 F.3d

329, 331-32 (4th Cir. 1999).          Ibrahim also takes issue with the

immigration judge’s finding that his claims lacked credibility and

contends   that    he   suffered    past    persecution     and    faces   future

persecution in Sudan due to his political beliefs.                  As the firm

resettlement bar to asylum applies here and Ibrahim is therefore

ineligible for asylum, we need not address these additional claims.

           Accordingly,     we     deny    the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions


                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -